TEMPLE, J.
This action was brought to restrain and enjoin the issuance of a deed by the street superintendent of Los Angeles. A general demurrer was interposed to the complaint, which was sustained. Thereupon the plaintiff declined to amend, and, judgment having been thereafter entered, took this appeal. Since the appeal he has redeemed *867the property by paying the taxes, costs and percentage required. There is therefore nothing practical in the appeal, and to decide the questions raised would be to determine mere abstract propositions. The courts cannot be justly called upon to decide mere moot questions. When the plaintiff redeemed the property, he abandoned his remedy by the appeal, and ought to have dismissed it: Foster v. Smith, 115 Cal. 611, 47 Pac. 591. The appeal is dismissed.
.We concur: Henshaw, J.; McFarland, J.